DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a force detecting section…” in claim 9; “a storing section…” in claim 9; and “a control section…” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosaka et al. (US 5,912,540).
Regarding claim 1, Kosaka et al. disclose a teaching method, the teaching method comprising: gradually relaxing (Fig. 5, step S6; “causes the present operating speed [safety speed] of robot 10 to increase gradually”), according to an elapsed time (Fig. 5, step S5 is Yes; “preset length of time”) from when operation of the robot arm is started (Fig. 5, step S2; “operation start time point”) or a movement amount of the robot arm from when the operation of the robot arm is started, a restrictive condition (“safety speed” limit from S2) for restricting the driving of the robot arm (Figs. 1-3, element 10; column 2, lines 40-44; column 3, line 58 through column 4, line 1; column 4, lines 18-29, 38-48).
Regarding claim 2, Kosaka et al. disclose the teaching method according to claim 1, wherein the restrictive condition is an upper limit value of speed or acceleration of the robot arm, and when the restrictive condition is relaxed, the upper limit value is gradually increased (column 4, lines 42-48).
Regarding claim 3, Kosaka et al. disclose the teaching method according to claim 1, wherein, when the restrictive condition (“safety speed” limit from S2) is relaxed, the upper limit value is gradually increased (column 4, lines 42-48).
	Regarding claim 4, Kosaka et al. disclose the teaching method according to claim 1, wherein, when the restrictive condition is relaxed, the restrictive condition is continuously relaxed (safety speed limit from S2 is continuously relaxed by continuously accelerating until step S7 in Fig. 5 is Yes; column 4, lines 47-48; also see column 4, lines 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (US 5,912,540) and Collins [Collins, D. (2017, May 2). How to reduce jerk in linear motion systems. Linear Motion Tips. Retrieved September 28, 2022.].
Regarding claim 5, Kosaka et al. disclose the teaching method according to claim 1, wherein, when the restrictive condition is relaxed, a rate of change in a degree of the relaxing of the restrictive condition is gradually reduced (Fig. 5, step S6; column 4, lines 1, 18-29, 38-48). Kosaka et al. are silent regarding the acceleration be “gradually reduced” as required by claim 5.
Collins teaches a technique for avoiding vibration in a robot due to a rapid change in acceleration by gradually reducing acceleration using an S-curve profile. It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well known technique taught by Collins to the prior art system taught by Kosaka et al. Application of the well known technique to the prior art system would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including when the restrictive condition is relaxed, a rate of change in a degree of the relaxing of the restrictive condition being gradually reduced.

	Regarding claim 6, Kosaka et al. disclose the teaching method according to claim 1, wherein, when the restrictive condition is relaxed, a rate of change in a degree of the relaxing of the restrictive condition (acceleration) is gradually increased (Fig. 5, step S6; column 3, lines 65-column 4, line 4; column 38-48). Kosaka et al. are silent regarding the acceleration be “gradually increased” as required by claim 6. 
Collins teaches a technique for avoiding vibration in a robot due to a rapid change in acceleration by gradually increasing acceleration using an S-curve profile. It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Collins to the prior art system taught by Kosaka et al. Application of the well-known technique to the prior art system would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: when the restrictive condition is relaxed, a rate of change in a degree of the relaxing of the restrictive condition is gradually increased.
	Regarding claim 7, Kosaka et al. disclose the teaching method according to claim 1, wherein, when the restrictive condition is relaxed, a rate of change in a degree of the relaxing of the restrictive condition is gradually increased until a predetermined time (“the arm is then controlled to accelerate with a preset time”; column 3, line 65-66) or up to a predetermined movement amount and [the rate of change in a degree of the relaxing of the restrictive condition] is gradually reduced at the predetermined or subsequent time (Fig. 5, step 8; “control at constant speed” requires a reduction of acceleration) or the predetermined or larger movement amount (column 4, lines 47-51). However, Kosaka et al. are silent regarding the acceleration being gradually increased and gradually reduced. 
	Collins teaches a technique for avoiding vibration in a robot due to a rapid change in acceleration by gradually increasing acceleration and gradually decreasing acceleration according to an S-curve profile. It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Collins to the prior art system taught by Kosaka et al. Application of the well-known technique to the prior art system would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: when the restrictive condition is relaxed, a rate of change in a degree of the relaxing of the restrictive condition is gradually increased until a predetermined time […] and is gradually reduced at the predetermined or subsequent time […].
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2018/0029221 A1) and Kosaka et al. (US 5,912,540).
	Regarding claim 9, Tanaka et al. teach a robot system comprising: a robot (Figs. 1 and 8, element 20, 60) including a robot arm (Figs. 1, 5-8 and 8, element A, M, M1, paragraph 0051-0052, 0056, 0109, 0111); a force detecting section (Figs. 1 and 5-8, element 21) configured to detect external force applied to the robot arm (paragraph 0060); a storing section (Figs. 1 and 8, element 30) configured to store a position and a posture of the robot arm (paragraph 0033-0034, 0067, 0077, 0148, 0151-0152); and a control section (Figs. 1 and 8, element 30) configured to drive the robot arm with force control based on the external force (paragraph 0061, 0072) and execute teaching (Fig. 1, element 40, 50) for storing the position and the posture of the robot arm in the storing section (paragraph 0067, 0069-0070, 0077-0079, 0091). Tanaka et al. are silent regarding the control section gradually relaxes, according to an elapsed time from when operation of the robot arm is started or a movement amount of the robot arm from when the operation of the robot arm is started, a restrictive condition for restricting the driving of the robot arm.
Kosaka et al. teach a robot system and a technique for relaxing a speed restricting condition, the system comprising: a robot (Figs. 1-3, element 10) including a robot arm (Fig. 2, element 11; column 2, lines 34-58); a storing section (Fig. 1, element 5, 31c, 38) configured to store a position and a posture of the robot arm (column 2, lines 45-46; column 3, lines 35-37); and a control section (Figs. 2-3, element 30) configured to drive the robot arm (referring to Fig. 3, robot arm 10 is driven by control section 30 by way of servo control circuit 32, servo amplifier 33 and servomotors 51-56) and execute teaching (via Figs. 2-3, element 40) for storing the position and the posture of the robot arm (“teaching data” and/or “initial state data”) in the storing section (column 2, line 34 through column 3, line 6; column 3, lines 14-18), wherein the control section gradually relaxes (Fig. 5, step S6; “causes the present operating speed [safety speed] of robot 10 to increase gradually”), according to an elapsed time (Fig. 5, step S5 is Yes; “preset length of time”) from when operation of the robot arm is started (Fig. 5, step S2; “operation start time point”), a restrictive condition (“safety speed” limit from S2) for restricting the driving of the robot arm (Figs. 1-3, element 10; column 2, lines 40-44; column 3, line 58 through column 4, line 1; column 4, lines 18-29, 38-48).
It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well known technique taught by Kosaka et al. to the prior art robot system taught by Tanaka et al. That is, it would have been obvious to configure the prior art robot to gradually relax, according to an elapsed time from when operation of the robot arm is started […], a restrictive condition for restricting the driving of the robot arm according to the well known technique taught by Kosaka et al. Application of the well known technique would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: the prior art robot system taught by Tanaka et al. being configured to: gradually relax, according to an elapsed time from when operation of the robot arm is started, a restrictive condition for restricting the driving of the robot arm.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doi (US 2002/0161477 A1) discloses restricting velocity of a robot after restart. The velocity of the robot is restricted from stop position Ps until the robot reaches position PN+1. At position PN+1, the velocity restriction condition is lifted and the robot gradually increases to velocity Vt. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dale Moyer/Primary Examiner, Art Unit 3664